DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/753,160, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Examiner has thoroughly reviewed the prior-filed application and can find no description of performing measurements according to increased or decreased cycles; a message indicating the an object comprising at least one of the base station .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi et al. (US 2020/0022215 A1).

Regarding claim 1, Takahashi discloses a method for operating a terminal in a wireless communication system, the method comprising: 
receiving a message for controlling a measurement operation from a base station (Fig. 7, S21, [0092]-[0093] RRC Connection Reconfiguration sent by the MeNB is received by the UE); and 
controlling a measurement operation based on the message ([0094] and [0097] the UE removes the MeasID based on the received message and measurement and reporting are stopped), 
wherein the message comprises information indicating an object for application of the controlled measurement operation ([0093] PSCell and SCell).  

Regarding claim 2, Takahashi discloses the method of claim 1, wherein the measurement operation is controlled to be, in response to reception of the message, suspended or resumed, performed according to an increased cycle, or performed according to a decreased cycle ([0097] the quality measurement is stopped).  

Regarding claim 3, Takahashi discloses the method of claim 1, wherein the object for the application comprises at least one of: 
the base station transmitting the message, at least one other base station providing a dual connectivity for the terminal together with the base station, or at least one base station providing a designated radio access technology (RAT) ([0093] the PSCell and SCell, [0003]-[0005] and [0010] disclosing the PSCell is LTE/LTE-A and the SCell is NR/5G) operating in dual connectivity).  

Regarding claim 4, Takahashi discloses the method of claim 3, wherein the RAT is indicated by the message ([0093], [0003]-[0005], [0010] PSCell and SCell).  

Regarding claim 5, Takahashi discloses the method of claim 3, wherein the RAT is designated as a 5G (5th generation) ([0055], [0093], [0003]-[0005], [0010] MeasId specifies the SCell which is disclosed as NR/5G).  

Regarding claims 8-10, the claims are directed towards a method for operating a base station which performs the reciprocal steps to the method for operating a terminal of claims 1-3; therefore, claims 8-10 are rejected on the grounds presented above for claims 1-3.

Regarding claims 13-15, the claims are directed towards a terminal in a wireless communication system, the terminal comprising: a transceiver; and at least one processor coupled with the transceiver and configured to perform the method of claims 1-3. Takahashi discloses such implementations (Fig. 15, [0166]-[0175]); therefore, claims 13-15 are rejected on the grounds presented above for claims 1-3.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 11-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2020/0022215 A1) in view of Kim et al. (US 2015/0373597 A1).

Regarding claim 6, Takahashi discloses the method of claim 1, but does not disclose the following; however, Kim discloses further comprising: 
in response to a condition previously defined or configured by the base station being satisfied, restoring the measurement operation based on the message (Fig. 10, S1003, [0116]-[0119] disclosing proximity and load condition are received as activation conditions from the serving cell and the UE activates measurement when it gets close to small cell).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Takahashi with the disclosure of Kim because this optimizes data offloading potential while minimizing power consumption for small cell measurements ([0085]-[0086]).

Regarding claim 7, Kim further discloses the method of claim 6, wherein the condition comprises at least one of a movement of the terminal or a lapse of a specified time (Fig. 10, S1003, [0116]-[0119] disclosing proximity and load condition are received as activation conditions from the serving cell and the UE activates measurement when it gets close to small cell).  

Regarding claims 11-12, the claims are directed towards a method for operating a base station which performs the reciprocal steps to the method for operating a terminal of claims 6-7; therefore, claims 11-12 are rejected on the grounds presented above for claims 6-7.

Regarding claims 16-17, the claims are directed towards a terminal in a wireless communication system, the terminal comprising: a transceiver; and at least one processor coupled with the transceiver and configured to perform the method of claims 6-7. Takahashi discloses such implementations (Fig. 15, [0166]-[0175]); therefore, claims 16-17 are rejected on the grounds presented above for claims 6-7.

Claims 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2020/0022215 A1) in view of Futaki et al. (US 2016/0007284 A1).

Regarding claim 18, Takahashi discloses the terminal of claim 13 but does not disclose the following; however, Futaki discloses, wherein the at least one processor is further configured to: perform a discontinuous reception (DRX) operation independently for each of the base station and at least one other base station ([0118] disclosing an embodiment wherein the DRX setting is independent for either cell.).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the teaching in Takahashi with the disclosure of Futaki because this avoids unnecessary reception and decoding; thus, reducing the power consumption of the terminal ([0138]) while improving throughput ([0007]). 

Regarding claim 19, Takahashi in view of Futaki further suggests the terminal of claim 18, wherein the at least one processor is further configured to: perform the DRX operation for each of the base station and the at least one other base station according to at least one of an amount of fourth-generation (4G) traffic or an amount of fifth-generation (5G) traffic (Takahashi discloses a 4g (LTE-A) and 5G dual connectivity scenario and Futaki suggests the SCell should be in the activated state or not based on the traffic amount at [0007]; Fig. 13A, [0013]).  

Regarding claim 20, Takahashi in view of Futaki further suggests the terminal of claim 18, wherein the at least one processor is further configured to: perform the DRX operation in a point-to-point relation, and provide a predetermined battery saving effect for the terminal (Figs. 13A and 13B, [0007], [0013], [0015]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461